       Case 5:18-cv-00555-XR Document 256 Filed 08/21/20 Page 1 of 3




               I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                  F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                            SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                §   NO. 5: 18 -C V-00555 -XR
                                          §   (Consolidated cases)
 Plaintiffs                               §
                                          §
                                          §
 vs.                                      §
                                          §
 UN ITED S TATES O F                      §
 AM ER IC A,                              §
                                          §
 Defendant                                §




  UNITED STATES OF AMERICA’S MOTION FOR SUMMARY JUDGMENT


        Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Defendant United

States of America respectfully requests that the Court enter summary judgment in its

favor because there is no genuine dispute as to any material fact and the Defendant is

entitled to judgment as a matter of law. For the reasons that follow, Defendant United

States of America respectfully requests that the Court grant this motion, and that it

dismiss all of Plaintiffs’ claims with prejudice.



Dated: August 21, 2020                                Respectfully submitted,

                                                      ETHAN P. DAVIS
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      JOHN F. BASH
                                                      United States Attorney
Case 5:18-cv-00555-XR Document 256 Filed 08/21/20 Page 2 of 3




                                    STEPHEN E. HANDLER
                                    Senior Trial Counsel, Torts Branch
                                    Civil Division

                                    Paul David Stern
                                    PAUL DAVID STERN
                                    AUSTIN L. FURMAN
                                    JOCELYN KRIEGER
                                    DANIEL P. CHUNG
                                    Trial Attorneys, Torts Branch
                                    Civil Division
                                    United States Department of Justice

                                    Attorneys for Defendant
                                    UNITED STATES OF AMERICA
     Case 5:18-cv-00555-XR Document 256 Filed 08/21/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I certify that on August 21, 2020, I electronically filed the foregoing with the

clerk of court by using the CM/ECF system, and that all counsel of record have received

notice and been served through that system.



                                                     Paul David Stern
                                                     PAUL DAVID STERN
                                                     Trial Attorney, Torts Branch
                                                     Civil Division
                                                     United States Department of Justice
                                                     Attorneys for Defendant
                                                     UNITED STATES OF AMERICA
